IN THE SUPREME COURT OF TEXAS

                                 No. 09-0020

              IN RE  WILMER CUTLER PICKERING HALE AND DORR LLP

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relator's  emergency  motion  for  temporary  relief  to  stay
proceedings,  filed  January  9,  2009,  is  granted.    All   trial   court
proceedings in Cause No. 401-00568-2008, styled  McAffee,  Inc.  v.  Wilmer,
Cutler, Pickering, Hale and Dorr, L.L.P., in the  401st  District  Court  of
Collin County, Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 20, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk